Title: From George Washington to Richard Smith, 19 April 1777
From: Washington, George
To: Smith, Richard

 

Sir,
Morris Town April 19th 1777

Your Letter of the 30th Ulto came to my hands by yesterdays Post in an hour after which, an oppertunity (which I embraced) offered of sending the several Inclosures, therein containd, to the Enemy’s Lines (under cover to Lord Cornwallis, Commanding at Brunswick).
Any Letters, which you may have occasion to send, through this Channel, to Sir R. Eden shall be carefully forwarded, by Sir Yr Most Obedt Servt

Go: Washington

